J-S30035-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                  Appellee                  :
                                            :
                     v.                     :
                                            :
ANGEL LOUIS SANTIAGO,                       :
                                            :
                  Appellant                 :     No. 1731 WDA 2017

        Appeal from the Judgment of Sentence September 28, 2017
                in the Court of Common Pleas of Erie County
           Criminal Division at No(s): CP-25-CR-0000094-2017

BEFORE:     BENDER, P.J.E., STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:            FILED JUNE 06, 2018

      Angel Louis Santiago (Appellant) appeals from his September 28, 2017

aggregate judgment of sentence of eight and one-half to twenty-nine years of

imprisonment entered after he pled no contest to involuntary deviate sexual

intercourse with a person less than 16 years of age (IDSI), statutory sexual

assault, and unlawful contact with a minor. Counsel has filed a petition to

withdraw and a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

We affirm Appellant’s judgment of sentence and grant counsel’s petition to

withdraw.

      We glean the following facts from the record. Appellant, then 27 years

of age, had an ongoing sexual relationship with his girlfriend’s daughter, A.S.,

then 13 years of age, in the residence he shared with A.S.’s mother. N.T.,

6/19/2017, at 5-6; N.T., 9/28/2017, at 26.      Further, Appellant exchanged


*Retired Senior Judge assigned to the Superior Court.
J-S30035-18


sexually explicit text messages with A.S.    N.T., 9/28/2017, at 18, 24-25.

Appellant had been a presence in A.S.’s life since she was a very young child

and she had referred to him as “dad.” N.T., 9/28/2017, at 19, 21, 24, 26.

      Appellant entered his no contest plea to the aforementioned charges on

June 19, 2017. He was sentenced on September 28, 2017 to five and one-

half to twelve years of incarceration for IDSI, two to twelve years of

incarceration for statutory sexual assault, and one to five years of

incarceration for unlawful contact with a minor.   All sentences were in the

standard range and were to be served consecutively, resulting in the

aggregate sentence of eight and one-half to twenty-nine years.

      Appellant timely filed a post-sentence motion seeking a sentence

reduction and timely filed a notice of appeal following the denial of that

motion. The trial court ordered the filing of a statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b).     Counsel complied by filing a

statement of intent to file an Anders brief pursuant to Pa.R.A.P. 1925(c)(4).

      In this Court, counsel has filed both an Anders brief and a petition to

withdraw as counsel. Accordingly, the following principles guide our review.

             Direct appeal counsel seeking to withdraw under Anders
      must file a petition averring that, after a conscientious
      examination of the record, counsel finds the appeal to be wholly
      frivolous. Counsel must also file an Anders brief setting forth
      issues that might arguably support the appeal along with any
      other issues necessary for the effective appellate presentation
      thereof….




                                    -2-
J-S30035-18


            Anders counsel must also provide a copy of the Anders
     petition and brief to the appellant, advising the appellant of the
     right to retain new counsel, proceed pro se or raise any additional
     points worthy of this Court’s attention.

            If counsel does not fulfill the aforesaid technical
     requirements of Anders, this Court will deny the petition to
     withdraw and remand the case with appropriate instructions (e.g.,
     directing counsel either to comply with Anders or file an
     advocate’s brief on Appellant’s behalf). By contrast, if counsel’s
     petition and brief satisfy Anders, we will then undertake our own
     review of the appeal to determine if it is wholly frivolous. If the
     appeal is frivolous, we will grant the withdrawal petition and affirm
     the judgment of sentence. However, if there are non-frivolous
     issues, we will deny the petition and remand for the filing of an
     advocate’s brief.

Commonwealth v. Wrecks, 931 A.2d 717, 720-21 (Pa. Super. 2007)

(citations omitted). Further, our Supreme Court has specified the following

requirements for the Anders brief:

     [I]n the Anders brief that accompanies court-appointed counsel’s
     petition to withdraw, counsel must: (1) provide a summary of the
     procedural history and facts, with citations to the record; (2) refer
     to anything in the record that counsel believes arguably supports
     the appeal; (3) set forth counsel’s conclusion that the appeal is
     frivolous; and (4) state counsel’s reasons for concluding that the
     appeal is frivolous. Counsel should articulate the relevant facts of
     record, controlling case law, and/or statutes on point that have
     led to the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. Super. 2009).

     Based upon our examination of counsel’s petition to withdraw and

Anders brief, we conclude that counsel has substantially complied with the




                                     -3-
J-S30035-18


technical requirements set forth above.1 Thus, we now have the responsibility

“‘to make a full examination of the proceedings and make an independent

judgment to decide whether the appeal is in fact wholly frivolous.’”

Commonwealth v. Flowers, 113 A.3d 1246, 1249 (Pa. Super. 2015)

(quoting Santiago, 978 A.2d at 354 n.5).

        In his Anders brief, counsel presents the following as an issue which

arguably supports an appeal: “Whether [Appellant’s] sentence is manifestly

excessive, clearly unreasonable[,] and inconsistent with the objectives of the

[s]entencing [c]ode[.]” Anders Brief at 3.

        We consider this issue mindful of the following.

        Sentencing is a matter vested in the sound discretion of the
        sentencing judge, and a sentence will not be disturbed on appeal
        absent a manifest abuse of discretion. In this context, an abuse
        of discretion is not shown merely by an error in judgment. Rather,
        the appellant must establish, by reference to the record, that the
        sentencing court ignored or misapplied the law, exercised its
        judgment for reasons of partiality, prejudice, bias or ill will, or
        arrived at a manifestly unreasonable decision.

                                       ***

        When imposing sentence, a court is required to consider the
        particular circumstances of the offense and the character of the
        defendant. In considering these factors, the court should refer to
        the   defendant’s     prior  criminal    record,     age, personal
        characteristics[,] and potential for rehabilitation.




1   Appellant has not filed a response to counsel’s petition to withdraw.


                                       -4-
J-S30035-18


Commonwealth v. Antidormi, 84 A.3d 736, 760-61 (Pa. Super. 2014)

(internal citations and quotation marks omitted).

      An appellant is not entitled to the review of challenges to the
      discretionary aspects of a sentence as of right. Rather, an
      appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction. We determine whether the
      appellant has invoked our jurisdiction by considering the following
      four factors:

            (1) whether appellant has filed a timely notice of
            appeal, see Pa.R.A.P. 902 and 903; (2) whether the
            issue was properly preserved at sentencing or in a
            motion to reconsider and modify sentence, see
            Pa.R.Crim.P. 720; (3) whether appellant’s brief has a
            fatal defect, Pa.R.A.P. 2119(f); and (4) whether there
            is a substantial question that the sentence appealed
            from is not appropriate under the Sentencing Code,
            42 Pa.C.S.A. § 9781(b).

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa. Super. 2014)

(some citations omitted).

      Here, Appellant filed a notice of appeal after preserving the issue by

filing a motion to modify sentence, and the Anders brief contains a statement

pursuant to Pa.R.A.P. 2119(f). We thus consider whether Appellant has raised

a substantial question.

      Appellant contends that his sentence is manifestly excessive, clearly

unreasonable, and inconsistent with the objectives of the sentencing code in

light of the mitigating factors present: his youth, his lack of prior criminal

record, his acknowledgement of responsibility, his record of employment, and

his family support. Anders Brief at 7-8. This amounts to a claim that the



                                     -5-
J-S30035-18


sentencing court failed to give as much weight as Appellant would have wished

to mitigating factors. Such a claim does not present a substantial question

for our review.2 Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa. Super.

2013) (“[A] claim of inadequate consideration of mitigating factors does not

raise a substantial question for our review.” (citation and quotation marks

omitted)).

      Thus, we agree with counsel that Appellant’s issue regarding the length

of his sentence is frivolous. Moreover, we have conducted “a full examination

of the proceedings” and conclude that “the appeal is in fact wholly frivolous.”3

Flowers, 113 A.3d at 1248. Accordingly, we affirm the judgment of sentence

and grant counsel’s petition to withdraw.




2 Compare Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super.
2014) (holding a sentencing court’s failure to consider altogether the
mitigating factors presents a substantial question).      Even if this claim
presented a substantial question, Appellant would not be entitled to relief
because the sentencing court here had the benefit of a presentence
investigation report and thus is presumed to have considered all relevant
information. N.T., 9/28/2017, at 27; Commonwealth v. Boyer, 856 A.2d
149, 154 (Pa. Super. 2004). Furthermore, the sentencing court stated on the
record that it considered the evidence Appellant offered at the sentencing
hearing, including his acceptance of responsibility. N.T., 9/28/2017, at 28-
29.

3 We reviewed the record mindful of the fact that by entering a no contest
plea, Appellant waived all claims and defenses other than the jurisdiction of
the court, the validity of the plea, the legality of his sentence, and the
discretionary aspects of his sentence not set by plea agreement.
Commonwealth v. Thomas, 506 A.2d 420, 422 (Pa. Super. 1986);
Commonwealth v. Eisenberg, 98 A.3d 1268, 1275 (Pa. 2014);
Commonwealth v. Titus, 816 A.2d 251, 254 n.3 (Pa. Super. 2003).

                                     -6-
J-S30035-18


     Judgment of sentence affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary




Date: 6/6/2018




                                  -7-